DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2022.
Claim Objections
Claim1 is objected to because of the following informalities:  
Claim 1 appears to end in a comma and not a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “analyzing said measurements”, “determining a second set of parameters” and “adjust said media”. This judicial exception is not integrated into a practical application because control signals are not sent to the apparatus. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determining of parameters based on “measurements” can be performed by a human. Mere instructions to apply an exception cannot provide an inventive concept. The further claimed “removing said part from said chamber” are considered insignificant extra solution activity. The evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a placing a part in a chamber is well known, and a method of analyzing data from the chamber is claimed. Therefore, claim 1 is not eligible under 35 USC 101.
	Examiner suggests reciting a “controller” or similar hardware that is “configured to” deliver control signals to the apparatus. See Appendix 1 to the October 2019 Update: Subject Matter Eligibility. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2013/0075957)  

Regarding claim 1,  Swanson meets the claimed method of  removing support material from a part, comprising : placing a part with support material within a chamber, said chamber having a media arranged within; setting a set of first parameters of said media for a first time interval; (Swanson teaches  After a given duration, the batch volume of aqueous fluid 26 may be drained [0031]) measuring a first effect said media having said first parameters imparted on said support material over a first time interval prior to the end of said first time interval via a first sensor operatively arranged to view said part within said chamber; (Swanson teaches [0030] Removal system 10 may also include one or more temperature, pH sensors, and/or flow sensors (not shown in FIG. 1) to monitor the temperature, pH, and flow of aqueous fluid 26 in interior volume) 
analyzing said measurements from said first sensor; (Swanson teaches a computer-based controller (not shown) of removal system 10 to adjust the temperature, pH, and/or flow rates with one or more process control loops to maintain aqueous fluid 26 at substantially steady-state condition [0030])
adjusting said media to said second parameters for said second time interval: (Swanson teaches a motor 62 may periodically reverse the rotation of magnet ring 66 to a second rotational direction that is counter to the first rotational direction of arrow 74, such as in the rotational direction of arrow 75. This accordingly reverses the rotation of impeller 60 to the rotational direction of arrow 75, [0045]) repeating said method over a plurality of consecutive time intervals until a run time for said method has been reached: (Swanson teaches  repeating in a drain-and-fill manner, and adjust the temperature and pH of aqueous fluid 26 as needed, after a given duration, the batch volume of aqueous fluid 26 may be drained [0031]) and, removing said part from said chamber after said run time for said method has been reached.  (The user may also remove 3D part 414, [0079]).

Swanson does not teach in a single embodiment determining a set of second parameters of said media for a second time interval. 
Swanson teaches one or more desired temperatures [0029]. Swanson teaches the entire support removal operation may be performed in an automated manner to further accommodate the run-time variations and dissolution-time variations for the 3D parts and support structures, [0061]. Swanson teaches a motor 62 may periodically reverse the rotation of magnet ring 66 to a second rotational direction, [0045]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a second parameters in the process of Swanson for the reverse rotation step in order to efficiently remove (e.g., dissolve) the soluble support structures on an individual basis by agitating portions of a common aqueous fluid 26 in a localized manner, see [0049]. 

Regarding claim 2, Swanson as modified meets the claimed wherein said media is a fluid, (aqueous fluid 26, [0036])a plurality of abrasive bodies, or a combination of both.

Regarding claim 3, Swanson as modified meets the claimed measuring said set of first parameters of said media via second sensor arranged with said chamber. (Swanson teaches [0030] Removal system 10 may also include one or more temperature, pH sensors, and/or flow sensors (not shown in FIG. 1) to monitor the temperature, pH, and flow of aqueous fluid 26 in interior volume)

Regarding claim 4, Swanson as modified meets the claimed, wherein said first parameters of said media are temperature, (the temperature and pH of the circulating aqueous fluid 26 may be adjusted as needed, see [0031]) media pressure, or agitation intensity.

Regarding claim 5, Swanson as modified meets the claimed receiving a data set from a user in order to set said set of first parameters. (Swanson teaches build data is obtained [0003] and one or more desired temperatures [0029], which is understood to come from a user or source of data).

Regarding claim 6, Swanson as modified meets the claimed wherein said first sensor is an optical, infrared, thermal, (temperature sensors [0030], which are inherently thermal sensors) or acoustic sensor.

Regarding claim 9, Swanson as modified does not meet the claimed further comprising measuring a second effect said media having said second parameters imparted on said support material over said second time interval via said first sensor, said first time interval being longer in length than said second tine interval.
Swanson teaches  repeating in a drain-and-fill manner, and adjust the temperature and pH of aqueous fluid 26 as needed, after a given duration, the batch volume of aqueous fluid 26 may be drained [0031]. 
It would have been obvious to one ordinary skill in the art before the effective filing date to vary the first time interval to be longer than the second time interval in the process of Swanson in order to optimize the temperature and pH of the fluid, see [0031]. 
Regarding claim 10, Swanson as modified meets the claimed, wherein said part is made from additive manufacturing and contains support material created due to the additive manufacturing process. (removing soluble support structures from 3D parts printed with additive manufacturing systems, [0018]).

Claim(s) 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2013/0075957) in view of Buller (WO 2015/196149 A1). 

Regarding claim 7, Swanson as modified does not meet the claimed said set of first parameters is determined from a parameter history database.
Buller teaches set of first parameters is determined from a parameter history database. (Buller teaches a 3D printing system including sensors that provide feedback, where the computer system may store historical data concerning various aspects of the operation of the 3D printing system. The historical data may be retrieved at predetermined times or at a whim, see [0427].)
It would have been obvious to one ordinary skill in the art before the effective filing date to combine the historical database of Buller with the 3D printing and cleaning method of Swanson in order to improve the quality of the final product using historical data. 






Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not meet the claimed wherein said effect said media has on said part over said first time interval is compared to a computer-generated model of said part to determine the amount of support material which remains attached to said part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744